Name: Council Regulation (EEC) No 3611/90 of 11 December 1990 opening and providing for the administration of an autonomous Community tariff quota for newsprint (1990) and extending this quota to include certain other types of paper
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 90 Official Journal of the European Communities No L 351 /5 COUNCIL REGULATION (EEC) No 3611/90 of 11 December 1990 opening and providing for the administration of an autonomous Community tariff quota for newsprint (1990) and extending this quota to include certain other types of paper all imports until the quota is used up ; whereas it is appropriate to take the necessary measures to ensure efficient Community administration of this tariff quota while offering the Member States the opportunity to draw from the quota volume the necessary quantities corre ­ sponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of this quota may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3379/89 (&gt;), the Council opened, for 1990, for newsprint a contractual Community tariff quota, of which the initial amount of 650 000 tonnes was increased by 30 000 tonnes by Regulation (EEC) No 3230/90 (2) ; whereas, on the basis of the economic data currently available, it is certain that the total amount of this quota will not totally cover the needs for imports from third countries until 31 December 1990 ; whereas, on that basis and taking account of the supplementary possibilities offered by Community production, the amount of the needs not covered by the quota can be estimated at 50 000 tonnes ; whereas it is in the Community's interest to provide for the duty-free admission of this amount, by opening a new autonomous tariff quota ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of levy for the tariff quota should be applied consistently to HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 November 1990 and until 31 December 1990, the customs duty applicable to imports from third countries of the following products shall be suspended at the level indicated and within the limits of the Community tariff quota as shown below : Order No CN code Description Amount of quota (tonnes) Rate of duty (%) 09.2801 4801 00 10 Newsprint (') 50 000 0 (') Entry under this subheading is subject to conditions determined by the relevant Community provisions. 2. Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession . newsprint contained in additional note 1 to Chapter 48 and falling within CN code 4801 00 90. Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. 3 . Imports of newsprint may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements. 4. Member States may charge against this tariff quota the other types of paper corresponding, except as regards the criterion relating to watermarks, to the definition of Article 3 If an importer presents, in a Member State, a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the (') OJ No L 326, 11 . 11 . 1989, p. 1 . P) OJ No L 310, 9 . 11 . 1990, p . 5. No L 351 /6 15 . 12. 90Official Journal of the European Communities to the quota for such time as the residual balance of the quota volume so permits. 2 . Member States shall take all appropriate measures to make sure that the paper referred to in Article 1 fully meets the criteria for admission to this tariff quota. Where this is the case, the relevant Community procedures shall be applied in order to monitor use of the paper for the prescribed specific purpose. customs authorities, the Member State concerned shall inform the Commission and draw an amount corre ­ sponding to its requirements from the quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission thereof. Article 4 1 . Each Member State shall ensure that importers of the products concerned have equal and continuous access Article 5 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1990. For the Council The President V. SACCOMANDI